UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2097


In re: MICHAEL ANTHONY HICKSON,

                Petitioner.



                 On Petition for Writ of Mandamus.
              (8:09-cr-00213-RWT-2; 8:13-cv-02790-RWT)


Submitted:   January 22, 2015               Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Anthony Hickson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael   Anthony           Hickson     petitions      for     a    writ    of

mandamus, seeking this court’s review of his motion under 28

U.S.C. § 2255 (2012) or, alternatively, an order recusing the

district court judge.        Mandamus relief is a drastic remedy and

should be used only in extraordinary circumstances.                             Kerr v.

U.S. Dist. Court, 426 U.S. 394, 402 (1976).                      Further, mandamus

relief is available only when the petitioner has a clear right

to the relief sought.       United States v. Moussaoui, 333 F.3d 509,

517 (4th Cir. 2003).        Mandamus may not be used as a substitute

for appeal.    In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).

           We conclude that the relief sought by Hickson is not

available by way of mandamus.              Moreover, to the extent that he

argues delay by the district court, our review of the district

court’s docket reveals that the court has ruled on Hickson’s

motion.      Accordingly,    although         we   grant   leave    to    proceed      in

forma pauperis, we deny the petition for a writ of mandamus and

the motion for bail or release pending appeal.                    We dispense with

oral   argument   because        the    facts      and   legal    contentions         are

adequately    presented     in    the    materials       before    this       court   and

argument would not aid the decisional process.

                                                                   PETITION DENIED



                                          2